JUSTICE EID,
dissenting.
126 I agree with the majority that we have not limited our attractive nuisance doe-trine to trespassers. Maj. op. ¶ 14. However, the majority's holding does not help the plaintiffs in this case. That is because attractive nuisance plaintiffs must, among other things, satisfy the test for licensees. The majority implicitly recognizes this fact when it states that the court of appeals erred in concluding that the landowner's duty under the doctrine is that owed to an invitee. Maj. op. ¶¶ 21-23. I would take the majority's rationale to its logical conclusion and hold that, because the plaintiffs' licensee claim in this case was dismissed in a ruling not appealed, their attractive nuisance claim necessarily fails Accordingly, I respectfully dissent from the majority's opinion permitting the claim to go forward.
1 27 This court has not opined on whether the plaintiff in an attractive nuisance case should be treated as a licensee or invitee.1 *1264However, the Second Restatement, in addition to imposing other requirements,2 treats the attractive nuisance plaintiff as a licensee, imposing liability on a landowner only when the landowner "knows or has reason to know" of the danger. Restatement (Second) of Torts § 339 (1965) (limiting liability under the attractive nuisance doctrine to cases where the landowner "knows or has reason to know" of a dangerous condition); § 342 (limiting liability to licensees to cases where the possessor of the land "knows or has reason to know" of a dangerous condition)3 The Restatement further makes clear that this "knows or has reason to know" formulation imposes no duty on the landowner to discover or inspect for dangers on the property. See id., § 889 emt. h (1965) (under the "knows or has reason to know" formulation, "[tlhe possessor is under no duty to inspect or police his land to discover whether such [dangerous] conditions exist"). This is in contrast to the duty owed an invitee, which does impose such a duty to inspect. See id., § 343 (landowner may be liable for harm caused to an invitee by a condition on the land "only if" he "knows or by the exercise of reasonable care would discover the condition, and should realize that it involves an unreasonable risk of harm to such invitees"). Taking guidance from the Restatement, I would find that attractive nuisance plaintiffs in Colorado must demonstrate, among other things, that the landowner violated the duty owed to licensees, which, under our statute, requires a plaintiff to show that the landowner "actually knew" of the danger. § 18-21-115(3)(b), C.R.S. (2013).4
128 By stating that the court of appeals erred in treating the attractive nuisance plaintiff as an invitee, maj. op. ¶ 22, the majority opinion supports this conclusion. I would simply take the majority's analysis one step further and recognize that an attractive nuisance plaintiff is to be treated as a licensee. In my view, under this standard, the plaintiffs in this case have no claim. The plaintiffs' complaint alleges liability only under an invitee standard. See Complaint at ¶¶ 25-26 (alleging invitee status and that the defendant "should have known" of the dangerous condition posed by the improperly secured bungee run); and Trial Court's March 24, 2011 Order at 4 (finding, with regard to the plaintiffs' attractive nuisance claim, that there was a genuine issue of *1265material fact as to whether the defendant "should have known [that] there was a dangerous condition or activity at the reservoir").5 Further, the plaintiffs' licensee claim was dismissed on summary judgment on the ground that there was no evidence that the defendant actually knew that the bungee run constituted a danger, and this ruling has not been appealed. The plaintiffs in this case thus have no viable claim under the attractive nuisance doctrine. Accordingly, I respectfully dissent from the majority's opinion allowing their attractive nuisance claim to go forward.

. We have held that the doctrine requires that the attraction "must have operated on the child before he trespassed," thereby enticing the child to trespass; that a thing "cannot be classified as the attraction" which the child does not see before trespassing; and that "the attractive agency must be an unusual thing, of unusual attraction, not an ordinary thing." See Hayko v. Colo. & Utah Coal Co., 77 Colo. 143, 145-46, 235 P. 373, 374 (Colo.1925).


. - "A possessor of land is subject to liability for physical harm to children trespassing thereon caused by an artificial condition upon the land if (a) the place where the condition exists is one upon which the possessor knows or has reason to know that children are likely to trespass, and (b) the condition is one of which the possessor knows or has reason to know and which he realizes or should realize will involve an unreasonable risk of death or serious bodily harm to such children, and (c) the children because of their youth do not discover the condition or realize the risk involved in intermeddling with it or in coming within the area made dangerous by it, and (d) the utility to the possessor of maintaining the condition and the burden of eliminating the danger are slight as compared with the risk to children involved, and (e) the possessor fails to exercise reasonable care to eliminate the danger or otherwise to protect the children." Restatement (Second) of Torts, § 339 (1965)..


. Dozens of courts have adopted the Restatement's formulation of liability for attractive nuisance. See, eg., Thomas v. Hansen, 2013 WL 4590634 (D.Utah 2013); Hill v. National Grid, 11 A.3d 110 (R.1.2011); Craig v. Bailey Bros. Realty, Inc., 304 Ga.App. 794, 697 S.E.2d 888 (2010); MacVane v. S.D. Warren Co., LLC, 641 F.Supp.2d 54 (D.Me.2009); McDaniels v. Sovereign Homes, 2006 WL 3365499 (Ohio App. 10 Dist.2006); Butler v. Newark County Country Club, 909 A.2d 111 (Del.Supr.2006); Lieding v. Blackledge, 2004 WL 1078981 (Mich.App.2004); Mason v. City of Mt. Sterling, 122 S.W.3d 500 (Ky.2003).


. As we have recognized, in section 13-21-115(3)(b), the General Assembly departed from the common law's "know or reason to know" formulation of licensee by adopting an actual knowledge standard. Larrieu v. Best Buy Stores, L.P., 2013 CO 38, ¶ 29, 303 P.3d 558, 565, n. 9 (recognizing that our statute "represents a substantial departure from the common law, where landowners owed licensees a duty of care regardless of whether they had actual or constructive knowledge of dangers"). Section 13-21-115(3)(b)'s actual knowledge formulation is read in conjunction with section 13-21-115(2)'s instruction that the premises liability statute "shall not be construed to abrogate the doctrine of attractive nuisance as applied to persons under fourteen years of age." The legislature thus appears to have preserved the doctrine of attractive nuisance where the landowner had actual knowledge of the danger. The distinction between actual and constructive knowledge would not impact this case in any event because the plaintiffs' attractive nuisance claim alleges only that the defendant should have known of the danger.


. The trial court later revised this portion of its order when it determined that the plaintiffs could not bring an attractive nuisance claim because they were licensees, not trespassers.